 

Ase: 4:19-cv-01008-BYP Doc #: 166 Filed: 03/25/21 1of1. PagelD #: 7197

91 HAR 25 py k: 16

UNITED STATES DISTRICT COURT _ ue

NORTHERN DISTRICT OF OHIO hfs:
EASTERN DIVISION .

PEARSON, J.

   

ke

P.1.& 1. MOTOR EXPRESS, INC.,
CASE NO. 4:19CV1008
Plaintiff,
V. JUDGE BENITA Y. PEARSON
RLI INSURANCE COMPANY,

VERDICT FORM
Defendant.

eNO a a a OS aS

If you answered YES to Question 1:

Having concluded that Mr. Marshall was a temporary worker for Plaintiff P.l. & I. Motor
Express, Inc. at the time of the accident, we, the jury, unanimously find in favor of Plaintiff P.I.
& |. Motor Express, Inc. in the amount of $2,000,000, the limits of the insurance policy issued
by Defendant RLI Insurance Company. The jurors unanimously agree.

03/25/2072

Foreperson Date

 

If you answered NO to Question 1, and YES to Question 2:

Having concluded that Mr. Marshall was an employee of Plaintiff P.I. & I. Motor
Express, Inc. at the time of the accident, but not a temporary worker, we, the jury, unanimously
find in favor of Defendant RLI Insurance Company. The jurors unanimously agree.

 

Foreperson Date

If you answered NO to Question 1 and Question 2, sign below. The jurors unanimously
agree,

 

Foreperson Date

 

 
